DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the opening-closing control system among alert systems provided in the second facility”. This renders the claim indefinite, as “the opening-closing control system among alert systems provided in the second facility” lacks antecedent basis and is unclear. Examiner notes that the claims are directed to “an opening-closing control system” (i.e. claim 1 recites “an opening-closing control system”), and it is therefore unclear if “the opening-closing control system among alert systems provided in the second facility” recited in claim 3, which depends from claim 1, is intended to refer to the same “control system” or if multiple “opening-closing control systems” are being claimed. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Haupt et al. (US 2017/0099357) (hereinafter Haupt).
Regarding claim 1, Haupt discloses an opening-closing control system, comprising: an outputter (See at least Figures 1 and 15, generally considered element 101) that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility; and an obtainer (See at least Figures 1 and 15, generally considered element 101. Examiner notes that “server” (element 101) both receives and transmits “signals”) that obtains information on an alert from a second facility different from the first facility, wherein the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member based on the information (See at least paragraph [0069], “For example, if the server 101 was alerted to a child abduction (e.g., Amber alert) or a criminal escape in the vicinity of a user's home (e.g., via a news notification service), the server 101 may be configured to automatically close and lock the doors in the home, close the windows and/or turn on an alarm system. As another example, in response to a tornado warning alert, the server 101 may be programmed to automatically close storm shutters for all homes in the area of the alert.”.  
Regarding claim 2, Haupt discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility (See at least paragraph [0069]).  
Regarding claim 3, as best understood, Haupt discloses wherein the signal from the alert system is a signal from an alert system associated with the opening-closing control system among alert systems provided in the second facility (See at least paragraphs [0006-0008], [0038], [0054-0055], and [0077].  
Regarding claim 4, Haupt discloses wherein the information on the alert is emitted as a sound from an alert system provided in the second facility (See Figure 5, See at least paragraphs [0054-0057]).  
Regarding claim 5, Haupt discloses wherein the opening-closing member includes a shutter, and Page 6 of 9the outputter outputs a signal for closing the shutter based on the information (See at least paragraph [0069], “in response to a tornado warning alert, the server 101 may be programmed to automatically close storm shutters for all homes in the area of the alert”).  
Regarding claim 6, Haupt discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragraph [0069]).  
Regarding claim 7, Haupt discloses An opening-closing control method, comprising: outputting a signal for controlling an operation of an opening-closing member configured to open and close an opening provided in a first facility; obtaining information on an alert from a second facility different from the first facility; and outputting the signal for controlling the opening or closing of the opening by the opening-closing member based on the information obtained (See at least paragraphs [0008], [0031], [0039], [0052-0057], [0069]).  
Regarding claim 8, Haupt discloses A non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See at least paragraph [0031], “various aspects described herein may be embodied as a method, a data processing system, or a computer program product. Accordingly, those aspects may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects. Furthermore, such aspects may take the form of a computer program product stored by one or more computer-readable storage media having computer-readable program code, or instructions, embodied in or on the storage media”).

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Wakameda et al. (US 2015/0350404) (hereinafter Wakameda)
Regarding claims 1 and 7, Wakameda discloses an opening-closing control system and method comprising: an outputter (Figure 1, element 5) that outputs a signal for controlling an operation of an opening- closing member (Figure 1, element 8) configured to open and close an opening provided in a first facility; and an obtainer that obtains information on an alert from a second facility different from the first facility, wherein the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member based on the information (See least paragraphs [0104-0106], [0114-0118]).  
Regarding claim 2, Wakameda discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility.  
Regarding claim 3, as best understood, Wakameda discloses wherein the signal from the alert system is a signal from an alert system associated with the opening-closing control system among alert systems provided in the second facility.  
Regarding claim 6, Wakameda discloses wherein the opening-closing member includes a door, and the outputter outputs a signal for unlocking an electric lock of the door based on the information (See at least paragraphs [0105-0106]).  
Regarding claim 8, Wakameda discloses a non-transitory computer-readable storage medium having stored thereon a program for causing a computer to execute the opening-closing control method according to claim 7 (See Claims 1-13 and rejection for claim 7 above).


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2012233381.
Regarding claims 1 and 7, JP2012233381 discloses an opening-closing control system and method comprising: an outputter that outputs a signal for controlling an operation of an opening- closing member configured to open and close an opening provided in a first facility (See Figure 3); and an obtainer that obtains information on an alert (See at least paragraph [0025], considered “receiver”) from a second facility different from the first facility, wherein the outputter outputs the signal for controlling the opening or closing of the opening by the opening-closing member based on the information (See at least paragraphs [0021-0025]).  
Regarding claim 2, JP2012233381 discloses wherein the information on the alert is issued as a signal from an alert system provided in the second facility (See paragraphs [0021-0025].  
Regarding claim 3, as best understood, JP2012233381 discloses wherein the signal from the alert system is a signal from an alert system associated with the opening-closing control system among alert systems provided in the second facility.  
Regarding claim 5, JP2012233381 discloses wherein the opening-closing member includes a shutter, and Page 6 of 9the outputter outputs a signal for closing the shutter based on the information (See Figure 3, paragraph [0025]).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634